Citation Nr: 0004044	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  95-11 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran retired in January 1991 after more than twenty 
years of active service.

In an August 1997 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to service 
connection for residuals of a neck injury to the Regional 
Office (RO) for additional development of the record.  A 
review of the record reflects that the requested records and 
Department of Veterans Affairs (VA) examination have been 
obtained.  Thus, the case has now been returned to the Board 
for appellate consideration.



FINDING OF FACT

Competent medical evidence of a nexus between the veteran's 
current neck disorder and an incident of service has not been 
presented.



CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a neck injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he suffered an injury to his neck 
during service and that he continues to suffer from neck pain 
and stiffness as a result of that injury.

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if pre-existing such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as 
hypertension, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

A review of the veteran's service medical records reflects 
that upon enlistment examination dated in January 1971, the 
veteran's systems were clinically evaluated as normal.  The 
service medical records are silent for complaints, treatment, 
or diagnoses related to neck pain until January 1990.  At 
that time the veteran complained of neck soreness with 
movement.  The neck was noted as supple with full range of 
motion.  A radiology report of the cervical spine was noted 
as within normal limits.  An assessment of neck strain was 
noted.  Upon separation examination dated in October 1990, 
the veteran's systems were clinically evaluated as normal.  
In his October 1990 report of medical history, the veteran 
reported that he was presently in good health.  Dyspnea on 
exertion, occasional chest pain when working out, occasional 
cough, borderline high blood pressure readings, occasional 
nocturnal leg cramps, a left ankle ligament strain, lipomas, 
and a history of venereal disease were noted.

Relevant private medical records dated in February 1993 are 
silent for complaints of neck pain, but do reflect complaints 
of increased back pain after digging a ditch.  X-ray 
impressions of a normal lumbosacral spine and an assessment 
of lumbar sprain were noted.  The veteran also complained of 
a backache in September 1994.  The veteran reported problems 
with his back off and on for years, recently increasing.

Upon VA examination dated in June 1993, the veteran 
complained of a history of frequent recurrences of neck 
stiffness since his in-service injury.  Physical examination 
revealed full range of motion in the cervical spine.  A 
diagnosis of a history of a cervical sprain was noted.  X-ray 
examination of the cervical spine revealed no abnormal bone 
or joint changes.

Subsequent private medical records dated in 1995 reflect 
complaints of neck pain and stiffness.  In March 1995, the 
veteran reported that he had injured his neck during service, 
had fallen from a ladder in December 1992, and had injured 
his lower back in February 1993.  X-ray examination revealed 
a flat cervical lordosis.  An assessment of neck pain was 
noted in March 1995.  Neck sprain was assessed in May 1995 
and cervical strain was assessed in July 1995 and September 
1995.  A December 1995 record reflects an assessment of 
chronic myalgia in the posterior neck and shoulders, cause 
undetermined.  

At his November 1996 RO hearing, the veteran testified that 
during service he struck his head on a pipe and could not 
move his neck afterwards.  He reported to sick bay and was 
treated with a neck brace and medications.  He also reported 
that he was unable to move his neck for about a week.  The 
veteran stated that at his separation examination he 
described his neck as stiff and sore.  (Transcript, page 2).  
He did not seek additional treatment for his neck during 
service.  (Transcript, page 4).  He testified that his neck 
currently hurt all of the time and at times it was so stiff 
that he could not move his head or neck.  (Transcript, page 
3).  

Additional relevant medical records dated in 1997 reflect 
complaints of neck stiffness and objective findings of 
restrictions in the cervical and thoracic spine as well as 
degenerative joint disease of the cervical spine.  A 
radiology report of the cervical spine dated in May 1997 
reflects findings of no definite fracture line or subluxation 
and no identified advanced degenerative changes.  An October 
1997 record reflects a relevant assessment of chronic 
moderate cervicocranial syndrome with associated cervicalgia, 
complicated by segmental dysfunction and degenerative joint 
disease noted on x-ray.  The veteran was treated with 
electrical stimulation to the upper back and manipulation to 
the cervical and thoracic spine.  Relevant treatment records 
dated in 1998 and 1999 reflect complaints of neck pain and 
stiffness.  Various assessments of neck/back spasm, chronic 
neck and shoulder pain, chronic neck pain, and resolving 
neck/back sprain were noted.  A January 1998 record reflects 
full range of motion in the neck and in March 1998 the 
veteran reported a little stiffness in the neck that was not 
as bad as it had been in the past.

Upon VA examination dated in January 1999, the veteran 
complained of recurring bouts of cervical neck pain becoming 
progressively worse.  The veteran described his neck pain as 
consisting of a severe stiffness in the cervical area 
associated with spasms in the interscapular area of his back.  
The veteran reported experiencing two to three attacks of 
neck pain per week lasting from one to thirty minutes in 
duration.  The veteran denied any history of radicular pain.  
Upon physical examination, the veteran's cervical and 
thoracic spine was noted as straight with no abnormal curves.  
Slight tenderness over the spinous processes of the fifth, 
sixth, and seventh cervical vertebrae were noted, but there 
was no muscle spasm.  The examiner also noted full range of 
motion in the cervical spine with no pain.  Reflexes and 
sensation were intact throughout both upper extremities and 
there was no evidence of muscle atrophy or weakness.  A 
diagnosis of resolving cervical spine was noted.  The 
examiner commented that there was no evidence of 
radiculopathy at that time.  A radiology report of the 
cervical spine reflects an impression of a negative cervical 
spine.  

In a May 1999 addendum to the January 1999 VA examination, 
the examiner noted that physical examination had failed to 
reveal any objective findings and x-rays were normal.  The 
examiner noted that there was no evidence of any recent or 
old injury and no evidence of any arthritic changes.  It was 
also noted that the veteran was complaining of pain that 
could not be explained on the basis of physical examination 
or x-ray examination.  The examiner pointed out that no 
diagnostic studies were performed during service when the 
veteran complained of neck pain.  The examiner opined that 
because he could not make a diagnosis or determine the 
etiology of the veteran's present symptoms, he was unable to 
relate the present symptoms to those suffered during service.

After careful consideration of the evidence of record, the 
Board concludes that service connection for residuals of a 
neck injury is not warranted.  Although service medical 
records clearly show that the veteran suffered a neck injury 
in January 1990 during service, the record is silent for 
further complaints of neck pain until a June 1993 VA 
examination.  Additionally, at the time of the in-service 
injury, the neck was noted as supple with a full range of 
motion and x-ray examination was within normal limits.  
Private medical records dated in 1993 and 1994 showed 
complaints of back pain, but no mention of neck pain.  

The Board recognizes that various assessments of neck sprain, 
neck spasm, and chronic neck pain and stiffness were 
subsequently noted in records dated from 1995 to 1999.  X-ray 
examination in March 1995 also revealed a flat cervical 
lordosis.  However, upon VA examination dated in January 
1999, physical examination revealed no objective findings and 
x-ray examination of the neck was negative.  The examiner 
opined that he was unable to relate the veteran's present 
symptoms to those suffered during service.  Additionally, a 
private December 1995 medical record notes an assessment of 
chronic myalgia in the posterior neck of undetermined cause.  

The veteran contends that he has suffered continuous neck 
pain since his in-service injury and that his current neck 
disorder is the result of that injury.  However, as noted 
above, the record is silent for complaints of neck pain until 
1993 or competent medical evidence of a nexus between the 
veteran's current neck disorder and his in-service injury or 
any other incident of service.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has made it clear that a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise regarding specialized medical knowledge, 
skill, training, or education.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1994).  Consequently, the veteran's lay 
assertion that his neck disorder was caused by his active 
service is neither competent nor probative of the issue in 
question.  While the veteran is competent to testify 
regarding the events that are alleged to have occurred during 
his active service, he is not competent to diagnose the 
etiology of his own disorder.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Fluker 
v. Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); 
and Clarkson v. Brown, 4 Vet. App. 565, 657 (1993).

Thus, in the absence of competent medical evidence of a nexus 
between the current neck disorder and an incident of service, 
the veteran's claim is not well grounded and must be denied. 

The Board recognizes that the veteran's representative has 
requested that this claim be remanded for another VA 
examination because the veteran's service medical records may 
not have been reviewed by the January 1999 VA examiner.  
However, the Board finds that the directives of the August 
1997 Board remand were sufficiently complied with and an 
additional remand is not warranted. 



ORDER

The claim of entitlement to service connection for residuals 
of a neck injury is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

